DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.

Applicants' arguments, filed February 23, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5, 7, 14, 17, 27 and 32 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentley et al. (WO 2005/058367). This rejection is MAINTAINED for the reasons of record set forth herein.
Bentley et al. discloses small molecule drugs that are chemically modified by the covalent attachment of a water soluble oligomer obtained from a monodisperse or bimodal water-soluble oligomer conjugate that exhibits reduced crossing rates of biological membranes compared to the small molecule drug not attached to the water soluble oligomer (abstract). Pharmaceutical preparations comprising a conjugate with a pharmaceutical excipient are also included (¶ [0164] onward). While oral administration is preferred due to its ease, many small molecule drugs possess properties such as low oral bioavailability that render oral administration impractical (¶ [0005]). The properties required for dissolution and selective diffusion through membranes directly conflict with the properties required for optimal target affinity and administration (¶ [0005]). Advantageously, the conjugates effectively diminish the ability of the compound to cross certain biological membranes such as those associated with the blood-brain barrier or blood-placenta membrane (¶ [0011]). The modified molecules show significant changes in transport and pharmacological properties with the well-defined conjugates allowing for tailoring of drug properties as the addition or deletion of even one monomer is observed to have a measurable effects on the properties of the resulting conjugate (¶ [0117]). Figure 3 shows the effect of PEG chain length on intestinal transport as a marker of oral availability (¶¶ [0035], [0242]).  The conjugates are generally described as having the structure O-X-D where D is a moiety derived from a small molecule drug, X is a stable linkage and O is the water-soluble oligomer (¶ [0012]). Among the suitable agents are anti-arrhythmics (¶ [0101]), including mexiletene 
    PNG
    media_image1.png
    114
    200
    media_image1.png
    Greyscale
(¶ [0104]). Except for the difference of being linked to another atom, the moiety derived from the small molecule drug is essentially the same as the small molecule drug and will have a similar pharmacologic mechanism of action (¶ [0098]). The linkage “X” is typically formed by a reaction of a functional group on a terminus of the oligomer with a corresponding functional group within the small molecule drug and can an amine (¶ [0144]). Suitable covalent linkages include amines (¶ [0019]). In one or more preferred embodiments, the water-soluble oligomer is composed of ethylene oxide monomers (¶ [0015]). The oligomer can possess a number of monomers ranging from 1 – 12, 1 – 10 or 2 – 9 (¶ [0016]). A single such water-soluble moiety can be attached so the drug:oligomer ratio is 1:1 (¶ [0018]). Typically, the terminus of the oligomer not bearing a function group is capped to render it unreactive (¶ [0146]). A particularly preferred oligomer bears an aldehyde with structure CH3O-(CH2-CH2-O)n-(CH2)p-C(O)H, wherein (n) is one of 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10 and (p) is one of 1, 2, 3, 4, 5, 6 and 7) and preferred (n) values include 3, 5 and 7 and preferred (p) values 2, 3 and 4 (¶ [0145]) although other electrophilic groups such as iodo can also be used (¶ [0148]). Examples of nucleophilic groups that may be present in the oligomer or the small molecule include the preferred nucleophile of an amine (¶ [0147]). The reaction of the amine already present in mexiletene with an aldehyde bearing ethylene oxide oligomer results in a compound having the claimed structure (see example 2 and scheme I in particular of the instant application). 
A pegylated mexiletene conjugate is not explicitly prepared.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to prepare a PEG oligomer conjugate of mexiletene. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bentley et al. discloses a general strategy of adding a short, water-soluble oligomer such as polyethylene oxide to small molecule drugs such as mexiletene to reduce the biological membrane crossing rate of the drugs and the conjugate has a similar pharmacologic mechanism of action. Such a conjugate would reasonably be expected to be useful for the same therapeutic uses as the parent drug but with reduction biological membrane crossing and thus reduced side effects. Given the amine group present in mexiletene, the person of ordinary skill would use this nucleophilic group to react with an oligomer bearing an electrophilic group such as the preferred aldehyde oligomer with the non-reactive end capped with an unreactive methoxy group. The disclosed oligomer lengths overlap with those claimed and encompass the elected compounds with n = 8 and such ranges are prima facie obvious (see MPEP 2144.05). As disclosed by Bentley et al., even changes of one in the linker length impact the behavior and properties of the final conjugate so the person of ordinary skill would routinely optimize the oligomer length as this is clearly a result effective parameter.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal linker length for a particular drug and application to provide adequate properties for the desired administration route such as oral while also minimizing unwanted crossing of barriers such as the blood-brain barrier. There is no evidence of record as to the criticality of the linker length.

Applicants traverse this rejection on the grounds that Bentley fails to specifically teach the presently claimed mexiletene conjugate or any conjugates of lidocaine or lidocaine derivatives. Objective evidence of non-obviousness has been provided in the examples of the instant application such as Example 3 showing the potency of PEG mexiletene conjugated at sodium channels in human atrial cells. Table 4 shows the conjugated with 5 or 8 PEG monomers reduced and/or prevented visceral pain in mice with increased effectiveness as an analgesic compared to unmodified lidocaine. Due to the statements in Bentley that small differences in the number of monomers between conjugates can provide relatively large differences in properties, there is not a reasonable expectation that monomers having different monomer units would retain the activity of the unmodified parent compound or that conjugates having a certain number of monomers would have exhibited increased effectiveness as an analgesic compared to unmodified lidocaine. The conjugates of Bentley have the incredibly broad structure of O-X-D but not the specific compound presently claimed is not disclosed. One of ordinary skill in the art would not reasonably modify Bentley by making the numerous selections form the general and broad disclosure to arrive at the presently claimed compounds. The small molecule drug mexiletene from the various drugs of various structural compounds disclosed that is not even an all encompassing list of possible small molecule compounds would have to be selected. There is no selection of where or how mexiletene could be modified or lidocaine derivatives in general. The Office has not pointed to any reason for selecting mexiletene from the numerous compounds disclosed in Bentley and modifying the compound along the lines of the presently claimed compounds from among the hundreds of suitable agents disclosed. Even if a legitimate reason to modify the compound was identified, the result on the biological properties was unpredictable as the tested compounds blocked Na channels to varying degrees in a non-linear function over monomer chain length of 3 – 8. It was unexpected that compounds where n = 5 – 8 would produce significantly greater Na channel blocking than similar compounds with a different monomer chain length. These compounds provide an unexpected advantage in increased in the %reduction in writhing and increased effectiveness as an analgesic.
These arguments are unpersuasive. Bentley discloses a general strategy to alter the transport and pharmacologic properties of small molecule drugs such as mexiletene that is explicitly disclosed by conjugation of water soluble oligomers to the drugs. The fact that it would have been equally obvious to use a different small molecule drug from among those explicitly disclosed by Bentley does not make the preparation of a conjugate based on mexiletene with altered transport and pharmacologic properties any less obvious. The different drugs have different therapeutic uses so if one of ordinary skill in the art was looking to prepare an antibiotic with altered transport and pharmacologic properties, mexiletene would not be selected but would be selected when a therapeutic agent with transport and pharmacologic properties to treat arrhythmia was desired. Bentley et al. provides some suggestion as to functional groups that can be used for the attachment of water soluble oligomer to the drug. The implicit and explicit teachings of the prior art and the knowledge of the person of ordinary skill in the art are taken into account when determining obviousness. Based on the structure of mexiletene, the primary amine group would be readily identified based on the disclosure of Bentley as to how to prepare that conjugates and the knowledge of the person of ordinary skill as about the only functional group readily available for possible conjugation to the water-soluble oligomers as disclosed by Bentley. The ether could might also be used but might have a larger effect on the therapeutic efficacy to replace the -CH2-CH(NH2)-CH3 group with the water-soluble oligomer. While the exact effects of the oligomer linker length on the transport properties might not be completely predictable, only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness. There would be little point in preparing such a conjugate that be better absorbed but then lack the pharmaceutical activity of the parent compound and Bentley et al. discloses that moiety derived from the small molecule will have a similar pharmacologic mechanism of action (¶ [0098]). Therefore, while the person of ordinary skill in the art might be able to exactly predict the properties of a conjugate of a particular drug with a particular monomer linker length, the person would reasonably expect that the pharmaceutical activity of the parent compound with some level of altered transport would be prepared and optimize the length of the linker. Below is a table summarizing the data present in the specification for the sodium channel activity. However, the probative value of this evidence is limited as many of the compounds tested does not fall within the scope of the claims for reasons other than the number of monomers in the POLY moiety. The amide group of lidocaine means that it does not fall within the scope of Formula I-Cb and many contain two molecules of drug while the present claims only allow one. Comparison of mexiletene conjugate activity with unconjugated lidocaine is not probative as unconjugated mexiletene is a more potent compound than unconjugated lidocaine (See Figure 3 in Wei et al., Drug Metab Disp, 1995 that accompanies this action). From the 3 mexiletene containing conjugates in the writhing test that only contained a single mexiletene moiety, it is not clear that a range on 5 - 8 for number of ethylene glycol units is actually critical as no evidence for compounds outside the range was provided since the mPEG3 compound contains an additional alkyl sequence. Without information for mexiletene alone and values lying outside the claimed ranges, it cannot be determined if the conjugates were more effective in reducing writhing than the parent compound.

Compound (from Table 5)
% Reduction in Writhing
Lidocaine
37.5
mPEG3-C3-mexilitine
46.3
mPEG5-N-mexilitine
42.4
mPEG8-N-mexilitine
65.8


More complete data was present in instant table 4 for various single mexiletene containing conjugates (whose first lines are reproduced below) but again no clear trend can be ascertained since no data for any linkers longer than 8 was present and the largest changes were observed for 3 (which falls outside the claimed range) and 7, with a dramatic yet “ambiguous” value reported for n = 5. 

Compound
IC50 at 0.1 Hz (M)
Fold change vs parent
Mexiletene
5.36 x 10-5
1
N-mPEG3-mexilitine
2.84 x 10-4
5
N-mPEG5-mexilitine
~ 5.49 x 10-1
~ 10243 (ambiguous)
N-mPEG7-mexilitine
2.06 x 10-4
4
N-mPEG8-mexilitine
9.05 x 10-5
2

All of the compounds tested were weaker inhibitors of sodium channel activity as indicated by the bigger IC50 values even though all of the compounds tested (with the possible exception of N-mPEG5-mexilitine) maintained the biological activity of the parent compound albeit to differing degrees. Bentley et al. discloses a range of 2 – 9 monomers for the water soluble oligomer whose length alters the properties of the final conjugate while the moiety derived from the small molecule drug would have a similar pharmacologic mechanism of action, suggesting that variation is properties such as writhing or sodium channel blocking could be expected. The incomplete nature of the data presented in support of the alleged unexpected results in insufficient to establish evidence of unexpected results that is reasonably commensurate in scope for the instant claims that outweighs the prima facie case of obviousness.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618